Case 2:20-cv-12225-GCS-APP ECF No. 9, PageID.409 Filed 11/05/20 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN

-----------------------------------------------------------
CARHARTT, INC.,                                       :
                                                      :
                                       Plaintiff,     :
                                                      :
                                                      :
               v.                                     :
                                                      :
                                                      : Case No 20-cv-12225-GCS-APP
Support@Creestock.com d/b/a                           :
CREESTOCK.COM,                                        :
Support@PiperMall.com d/b/a                           :
PIPERMALL.COM and                                     :
TEE DO IT BETTER                                      :
                                                      :
                                       Defendants. :
                                                      :
-----------------------------------------------------------

      ORDER GRANTING MOTION FOR ALTERNATIVE SERVICE
          UPON CREESTOCK.COM AND PIPERMALL.COM

      THIS MATTER comes before the Court on the Motion for Alternative

Service Upon Creestock.com and PiperMall.com, filed by Plaintiff CARHARTT,

INC. (“Carhartt”). The Court having read Carhartt’s Motion and Brief in Support,

and being fully advised in the premises:

      THE COURT FINDS THAT:

      A.     Defendants Creestock.com and PiperMall.com are reasonably likely

to be located in the United States or Canada.
Case 2:20-cv-12225-GCS-APP ECF No. 9, PageID.410 Filed 11/05/20 Page 2 of 3




      B.     The Court has discretion to authorize alternative methods of service

on defendants located in the United States pursuant to Fed. R. Civ. P. 4(e)(1).

      C.     The Court has discretion to authorize alternative methods of service

on defendants located in Canada pursuant to Fed. R. Civ. P. 4(f)(3).

      D.     Defendants conduct business using e-commerce sites and utilize e-

mail as a significant part of their enterprise.

      E.     Despite reasonable and diligent efforts on the part of Plaintiff,

Plaintiff is not able to locate reliable addresses for Defendants Creestock.com and

PiperMall.com.

      F.     Plaintiff’s Counsel has previously and successfully communicated

with Defendants Creestock.com and PiperMall.com via the following e-mail

addresses: support@creestock.com and support@pipermall.com.

      G.     Service via e-mail to these e-mail addresses is the method of service

most likely to provide Defendants Creestock.com and PiperMall.com with actual

notice of this suit and to provide Defendants Creestock.com and PiperMall.com

with an opportunity to respond.

      H.     Good cause exists to issue this Order.

      I.     The Court exercises its discretion by issuing this Order.

      THEREFORE, IT IS ORDERED THAT all papers, pleadings, motions,

orders, and other documents, including the Summons & Complaint, may be served

                                           -2-
Case 2:20-cv-12225-GCS-APP ECF No. 9, PageID.411 Filed 11/05/20 Page 3 of 3




upon Defendant Creestock.com via email to support@creestock.com and upon

Defendant PiperMall.com via e-mail to support@pipermall.com. A copy of this

Order for Alternative Service shall accompany any document served pursuant to

this Order.

      IT IS SO ORDERED.


Dated: November 5, 2020                   s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          United States District Judge




                                    -3-
